 


109 HR 5451 IH: Fair and Accurate Representation Act of 2006
U.S. House of Representatives
2006-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5451 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2006 
Mrs. Miller of Michigan (for herself and Mr. Rehberg) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To prevent congressional reapportionment distortions. 
 
 
1.Short titleThis Act may be cited as the Fair and Accurate Representation Act of 2006. 
2.Prevention of congressional reapportionment distortions 
(a)FindingsCongress finds that— 
(1)in recent years, millions of aliens have entered the United States in violation of immigration laws and are now residing illegally in the United States and are subject to deportation; 
(2)the established policy of the Bureau of the Census is to make a concerted effort to count the foreign born population within the United States without making a separate computation for illegal aliens; and 
(3)by including the millions of illegal aliens in the reapportionment base for the House of Representatives, many States will lose congressional representation which such States would not have otherwise lost, thereby violating the constitutional principle of one man, one vote. 
(b)Adjustments to prevent distortionsSection 141 of title 13, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following: 
 
(g)The Secretary shall make such adjustments in total population figures as may be necessary, using such methods and procedures as the Secretary determines feasible and appropriate, in order that aliens who are in the United States in violation of the immigration laws of the United States are not counted in tabulating total population by States under subsection (a) for purposes of apportionment of Representatives in Congress among the several States. Nothing in this subsection shall be construed to supersede section 195.. 
(c)Conforming amendmentSection 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)) is amended by striking as ascertained under the seventeenth and each subsequent decennial census of the population and inserting as ascertained and reported under section 141 of title 13, United States Code, for each decennial census of population. 
 
